84 S.E.2d 329 (1954)
241 N.C. 119
STATE
v.
Ransome PERRY.
No. 435.
Supreme Court of North Carolina.
November 10, 1954.
*330 Harry McMullan, Atty. Gen., Ralph Moody, Asst. Atty. Gen., and William P. Mayo, Washington, Member of Staff, for the State.
Taylor & Mitchell, Raleigh, for defendant appellant.
PER CURIAM.
Since the charge in the warrant "must be supported by the facts as they existed at the time it was formally laid in the Court, and cannot be supported by evidence of wilful failure supervening between the time the charge was made and the time of the trialat least when the trial is had as it was here, upon the original warrant", State v. Summerlin, 224 N.C. 178, 29 S.E.2d 462, 464, pertinent evidence in this respect offered upon trial of present case in Superior Court being directed to occurrence after the warrant was issued is insufficient to support the charge,and the motion of defendant for judgment of nonsuit must be allowed. However, the statute, as interpreted by this Court, creates a continuing offense, G.S. § 49-2; State v. Johnson, 212 N.C. 566, 194 S.E. 319; State v. Chambers, 238 N.C. 373, 78 S.E.2d 209, and cases cited.
Hence the decision here will not preclude further prosecution in keeping with the existing factual situation.
Reversed.